                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAII



MARIO COOPER,                                 CIVIL NO. 18-cv-284 JAO-RT
                    Plaintiff,                ORDER GRANTING IN PART AND
                                              DENYING IN PART
       vs.                                    DEFENDANTS’ MOTION FOR
STATE OF HAWAII, Department of                SUMMARY JUDGMENT AND
Taxation, and STATE OF HAWAII,                DENYING PLAINTIFF’S CROSS-
Department of Human Resources                 MOTIONS FOR PARTIAL
Development, et al.,                          SUMMARY JUDGMENT

                    Defendants.




ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
MOTION FOR SUMMARY JUDGMENT AND DENYING PLAINTIFF’S
    CROSS-MOTIONS FOR PARTIAL SUMMARY JUDGMENT

      Presently before the Court is Defendants’ Motion for Summary Judgment

(ECF No. 45) on all twenty of pro se Plaintiff’s causes of action, and Plaintiff’s

Motions for Partial Summary Judgment on Counts 13, 14, and 18 (ECF Nos. 39,

41, 65). For the reasons set forth below, Defendants’ Motion is GRANTED in part

and DENIED in part, and Plaintiff’s Motions are DENIED.
                                I.     BACKGROUND

         A.    Facts1

         Pro se Plaintiff Mario Cooper was employed as a delinquent tax collector

with the Hawaii Department of Taxation (“HDT”) when he began experiencing

pain in both his elbows, which he attributes in part to the number of keystrokes he

typed as a tax collector. ECF No. 36 ¶¶ 15–16. Plaintiff also alleges that the air

vents in his office blew cold air on him which exacerbated his elbow pain. ECF

No. 36 ¶ 21. Plaintiff filed a workers’ compensation claim, and after a hearing, the

Department of Labor and Industrial Relations Disability Compensation Division

(“DLIR”) found that Plaintiff suffered a work-related injury on March 11, 2016,

which caused Plaintiff’s bilateral elbow tendonitis. ECF No. 46 ¶ 3; ECF No. 66 at

4 ¶ 3. Through the course of three decisions on the matter, DLIR awarded

workers’ compensation benefits, including what is known as “temporary total

disability” to Plaintiff for his injury for various periods of time. ECF Nos. 46-6,

46-7, 46-8.

         Plaintiff continued to experience pain and discomfort in his elbows and on

August 22, 2016, Plaintiff requested an ergonomic keyboard and chair. ECF No.

46-30 at 3; ECF No. 66 at 12 ¶ 19. Plaintiff claims that he also requested

permission to telecommute to work. ECF No. 66 at 7 ¶ 32. HDT, however,


1
    Unless otherwise indicated, these facts are not in dispute.
                                            2
contends that when Plaintiff asked for an ergonomic keyboard, HDT instructed

him to make a formal request, and that his eventual formal request only sought a

separate office space, which HDT denied. See ECF No. 46-1 ¶ 25; ECF No. 46-30.

But both HDT and Plaintiff agree that HDT engaged in an interactive process to

provide reasonable accommodations. ECF No. 46 ¶ 13; ECF No. 66 at 5 ¶ 13.

      Then from May 23, 2017 to June 30, 2017, Plaintiff did not show up to

work. ECF No. 66 at 4 ¶ 7. Plaintiff provided HDT with several medical slips

establishing that Plaintiff was under medical care at various times throughout this

period. HDT received one of these medical slips on April 21, 2017, stating that

Plaintiff would be able to return to work on May 23, 2017. ECF No. 46-10; ECF

No. 46 ¶ 6; ECF No. 66 at 4 ¶ 6. But Plaintiff did not return to work on May 23,

and HDT did not receive another medical slip until July 3, 2017, stating that

Plaintiff would be able to return to work with no limitations on July 10, 2017.

ECF No. 46-11; ECF No. 46 ¶ 10; ECF No. 66 at 4 ¶ 10. Although Plaintiff

contends he attempted to call HDT to apprise his employer of his medical absence

between the period of May 23 to June 30, Plaintiff conceded at the hearing that he

was never able to do so despite his attempts. It is thus undisputed that from May

23, 2017 to June 30, 2017, Plaintiff did not show up to work and HDT was

unaware of why he was absent.




                                         3
        A collective bargaining agreement governs Plaintiff’s employment with

HDT. ECF No. 46 ¶ 2; ECF No. 66 at 4 ¶ 2. Under the collective bargaining

agreement, when an employee does not show up to work for fifteen days after the

conclusion of a leave period, HDT may consider that employee to have resigned

from employment. ECF No. 46 ¶ 9; ECF No. 66 at 4 ¶ 9. After a pre-discharge

hearing, HDT discharged Plaintiff from his employment on July 17, 2017, on the

grounds that he did not show up to work and did not inform HDT of his absence

from May 23 to June 30, 2017. ECF No. 46-19; ECF No. 46 ¶ 16; ECF No. 66 at 5

¶ 16.

        Plaintiff challenged his discharge under the collective bargaining

agreement’s grievance and arbitration process. ECF No. 46 ¶ 17; ECF No. 66 at 5

¶ 17. While the grievance process was still ongoing, Plaintiff brought this lawsuit

seeking relief on numerous grounds.

        B.      Procedural History

        Plaintiff brought this action on July 24, 2018 and filed his operative First

Amended Complaint (“Complaint”) on November 2, 2018. The Complaint alleges

the following causes of action:

              Counts 1 and 2: Unlawful termination in violation of the ADA and the

                Rehabilitation Act.




                                            4
 Counts 3 and 4: Failure to provide leave as a reasonable

   accommodation in violation of the ADA and the Rehabilitation Act.

 Counts 5 and 6: Failure to provide ergonomic keyboard as a

   reasonable accommodation in violation of the ADA and the

   Rehabilitation Act.

 Counts 7 and 8: Failure to provide flex time as a reasonable

   accommodation in violation of the ADA and the Rehabilitation Act.

 Counts 9 and 10: Failure to provide telecommuting as a reasonable

   accommodation under the ADA and the Rehabilitation Act.

 Count 11: Termination against public policy under HRS § 76-46.

 Count 12: Race and sex discrimination under Title VII.

 Count 13: Aiding and abetting discrimination under HRS § 378-

   2(a)(3).

 Count 14: Procedural due process violation under 42 U.S.C. § 1983.

 Count 15: Substantive due process violation under 42 U.S.C. § 1983.

 Count 16: Assumpsit claim for failing to pay wages and disability

   benefits.

 Count 17: Failure to pay wages under Fair Labor Standards Act.

 Count 18: Conversion claim for failing to pay wages and disability

   benefits.

                               5
          Count 19: Bad Faith tort claim for failure to properly investigate and

             pay workers’ compensation benefits.

          Count 20: Tortious interference of contract claim for interfering with

             his employment at HDT and interfering with his workers’

             compensation benefits.

      Plaintiff filed Motions for Partial Summary Judgment on Counts 14 and 18

on November 26, 2018. ECF No 39; ECF No. 41. Defendants filed their Motion

for Summary Judgment on December 14, 2018. ECF No. 45. Plaintiff next filed a

Counter Motion for Summary Judgment on Count 13, which also served as his

Opposition to Defendants’ Motion for Summary Judgment. ECF No. 65. Thus,

presently before the Court are Defendants’ Motion for Summary Judgment and

Plaintiff’s Motions for Partial Summary Judgment on Counts 13, 14, and 18. ECF

Nos. 39, 41, 45, 65. The parties timely filed oppositions and replies.

                        II.    STANDARD OF REVIEW

      Summary judgment is proper when there are no genuine issues of material

fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a). Federal Rule of Civil Procedure 56(a) mandates summary judgment

“against a party who fails to make a showing sufficient to establish the existence of

an element essential to that party’s case, and on which that party will bear the




                                          6
burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); see

also Broussard v. Univ. of Cal. at Berkeley, 192 F.3d 1252, 1258 (9th Cir. 1999).

      “A party seeking summary judgment bears the initial burden of informing

the court of the basis for its motion and of identifying those portions of the

pleadings and discovery responses that demonstrate the absence of a genuine issue

of material fact.” Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir.

2007) (citing Celotex, 477 U.S. at 323). “When the moving party has carried its

burden under Rule 56[(a)], its opponent must do more than simply show that there

is some metaphysical doubt as to the material facts [and] come forward with

specific facts showing that there is a genuine issue for trial.” Matsushita Elec.

Indus. Co. v. Zenith Radio, 475 U.S. 574, 586-87 (1986) (citations and internal

quotation marks omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986) (“[A] party opposing a properly supported motion for summary

judgment may not rest upon the mere allegations or denials of his pleading, but . . .

must set forth specific facts showing that there is a genuine issue for trial.”

(citation and quotation marks omitted)).

      “An issue is ‘genuine’ only if there is a sufficient evidentiary basis on which

a reasonable fact finder could find for the nonmoving party, and a dispute is

‘material’ only if it could affect the outcome of the suit under the governing law.”

In re Barboza, 545 F.3d 702, 707 (9th Cir. 2008) (citing Anderson, 477 U.S. at


                                           7
248). When considering the evidence on a motion for summary judgment, the

Court must draw all reasonable inferences on behalf of the nonmoving party.

Matsushita Elec. Indus. Co., 475 U.S. at 587; see also Posey v. Lake Pend Oreille

Sch. Dist. No. 84, 546 F.3d 1121, 1126 (9th Cir. 2008) (stating that “the evidence

of [the nonmovant] is to be believed, and all justifiable inferences are to be drawn

in his favor” (citations omitted)).

      Further, because Plaintiff is proceeding pro se, the Court must construe his

complaint liberally and “afford the petitioner the benefit of any doubt.” Wilhelm v.

Rotman, 680 F.3d 1113, 1121 (9th Cir. 2012). Pro se plaintiffs must still, however,

“present some ‘significant probative evidence tending to support the complaint’”

on a motion for Summary Judgment. Franklin v. Murphy, 745 F.2d 1221, 1235

(9th Cir. 1984) (quoting Gen. Bus. Sys. v. N. Am. Philips Corp., 699 F.2d 965, 971

(9th Cir. 1983).

                                III.   DISCUSSION

      The Court addresses Defendants’ Motion for Summary Judgment first, and

then turns to Plaintiff’s motions.

      A.     Eleventh Amendment Immunity

      Defendants move for summary judgment on Counts 13, 14, and 15 on the

grounds that the Eleventh Amendment bars the claims to the extent they are against

the State. See ECF 45-3 at 25–26. The Eleventh Amendment does not bar claims


                                          8
brought against defendants in their individual capacities, Hafer v. Melo, 502 U.S.

21, 30–31 (1991), and Counts 13, 14, and 15 all assert claims against defendants in

their “individual capacit[ies].” ECF No. 36 ¶¶ 57, 67, 70. Thus, Eleventh

Amendment immunity does not apply here. Defendants have not raised Eleventh

Amendment immunity for any other causes of action, and the Court does not

address whether Eleventh Amendment immunity applies to the other counts. See

Wis. Dep’t of Corr. v. Schacht, 524 U.S. 381, 389 (1998) (Eleventh Amendment

essentially operates as an affirmative defense); Hill v. Blind Indus. & Servs. of Md.,

179 F.3d 754, 760–63 (9th Cir. 1999) (same).2

      B.     Plaintiff’s ADA and Rehabilitation Act Claims (Counts 1–10)

      Plaintiff asserts several causes of action under the ADA and the

Rehabilitation Act (“the Acts”) alleging that HDT discriminated against him on the

basis of his disability by terminating his employment (Counts 1–2) and by failing

to provide him with reasonable accommodations (Counts 3–10). To establish a

prima facie discrimination claim under the ADA, Plaintiff must show that (1) he is

disabled under the ADA; (2) he is able to perform the essential job functions with

or without reasonable accommodations; and (3) his employer discriminated against

him because of his disability. Samper v. Providence St. Vincent Med. Ctr., 675


2
 Although the Eleventh Amendment has been called jurisdictional in nature, see
Edelman v. Jordan, 415 U.S. 651, 678 (1974), it is not a jurisdictional bar. See
Hill v. Blind Indus. & Servs. of Md., 179 F.3d 754, 760–63 (9th Cir. 1999).
                                          9
F.3d 1233, 1237 (9th Cir. 2012); Bates v. United Parcel Service, Inc., 511 F.3d

974, 988 (9th Cir. 2007). Discrimination under the ADA can include terminating

an employee on account of the disability, see, e.g., O’Brien v. R.C. Willey Home

Furnishings, 748 F. App’x. 721, 723 (9th Cir. 2018), or failing to provide

reasonable accommodations, see, e.g., Humphrey v. Mem’l Hosps. Ass’n, 239 F.3d

1128, 1137 (9th Cir. 2001); 42 U.S.C. § 12112(b)(5). The Rehabilitation Act

incorporates the identical ADA standards with respect to the employment

discrimination claims here. See Fleming v. Yuma Reg’l Med. Ctr., 587 F.3d 938,

940–41 (9th Cir. 2009). Thus, the Court analyzes Plaintiff’s identical ADA and

Rehabilitation Act claims under the same standards.

      Defendants move for summary judgment on the grounds that (1) Plaintiff is

not disabled within the meaning of the Acts; (2) that Plaintiff was not able to

perform essential job functions; and (3) that even if Plaintiff meets the above two

requirements, Defendants made reasonable accommodations available to him and

adequately engaged in an interactive process to identify and implement reasonable

accommodations. ECF No. 45-3 at 8–17. The Court addresses each of

Defendants’ arguments in turn.

             i.    Whether Plaintiff Qualifies as Disabled

      Defendants first argue that summary judgment on Plaintiff’s ADA and

Rehabilitation Act claims should be granted because Plaintiff was not “disabled”


                                         10
within the meaning of those statutes. Under the Acts, a “disability” is a “physical

or mental impairment that substantially limits one or more major life activities.”

42 U.S.C. § 12102(1)(A); Walton v. U.S. Marshals Serv., 492 F.3d 998, 1005 (9th

Cir. 2007) (Rehabilitation Act incorporates the ADA definition of disability). An

impairment is any “physiological disorder or condition . . . affecting one or more

body systems, such as . . . musculoskeletal.” Nunies v. HIE Holdings, Inc., 908

F.3d 428, 434 (9th Cir. 2018) (citing 29 C.F.R. § 1630.2(h)(1)). “[M]ajor life

activities include, but are not limited to, caring for oneself, performing manual

tasks, . . . sleeping, . . . lifting, . . . and working.” 42 U.S.C. § 12102(2)(A).

Whether an impairment “substantially limits” a major life activity is interpreted

broadly—the impairment “need not prevent, or significantly or severely restrict,

the individual from performing a major life activity” in order to qualify. Nunies,

908 F.3d at 436 (quoting 29 C.F.R. § 1630.2(j)(1)(ii).

      In Nunies, the plaintiff was a water delivery driver who suffered a partial

tear of his left shoulder and resulting tendonitis. Id. at 432. The plaintiff testified

that he had significant trouble lifting and working, stating that when he lifted his

arms above his chest he experienced pain and numbness, although the injury had

resolved a little more than a year later. Id. at 432, 436. On that record, the Ninth

Circuit held there was “at least a dispute” over whether the plaintiff was disabled

under the ADA because significant pain “when raising one’s arm above chest


                                           11
height substantially limits the major life activity of lifting and possibly working.”

Id. 436.

      Here, very similarly to Nunies, Plaintiff also suffered from temporary

tendonitis that limited his ability to use his arms. Plaintiff cites to his declaration,

ECF No. 66-1, where he states that he has pain and numbness in both hands, and a

loss of grip strength and dexterity. Id. ¶¶ 10, 13. He further states that the pain

prevents him from sleeping, and that when his tendonitis “flares up,” he is

substantially limited in his ability to perform manual tasks and work, because even

just “clicking a mouse or using a keyboard” becomes a “terror.” Id. ¶ 14. On this

record, just as in Nunies, the Court cannot rule as a matter of law that Plaintiff is

not disabled under the ADA and Rehabilitation Act.

      Defendants appear to argue both that elbow tendonitis is not a disability per

se, and that temporary injuries can never qualify as disabilities. See ECF No. 45-3

at 10–13. Defendants cite to Nuzum v. Ozark Auto. Distribs., 432 F.3d 839 (8th

Cir. 2005) for the proposition that “elbow tendonitis is not a ‘disability’ covered by

the ADA.” ECF No. 45-3 at 13. But the court in Nuzum had a much more

developed record and engaged in an individualized assessment of the plaintiff’s

tendonitis to determine whether it substantially limited the plaintiff’s major life

activities; Nuzum did not state that elbow tendonitis can never be a “disability.”

Nuzum, 432 F.3d at 844–48. The same is true of Howard v. Navistar Int’l Transp.


                                           12
Corp., 904 F. Supp. 922 (E.D. Wis. 1995).

      Although Defendants point to the allegedly temporary nature of Plaintiff’s

tendonitis, Defendants have not cited any legal authority for the proposition that a

non-permanent condition cannot be a “disability.” Indeed, the ADA on its face

does not differentiate between a permanent and temporary impairment, and the

plaintiff in Nunies had a non-permanent shoulder injury. 908 F.3d at 432. Thus, a

reasonable jury could conclude that Plaintiff was “disabled” for purposes of the

ADA and Rehabilitation Act regardless of whether his tendonitis was chronic or

temporary.

             ii.   Whether Plaintiff is a Qualified Individual Able to Perform
                   the Essential Job Functions

      Defendants argue that Plaintiff is not a qualified individual because he failed

to attend work from March 23 to June 30, 2017 and failed to inform his employer

of his absence. See ECF No. 45-3 at 17. Plaintiff counters that he would have

been able to perform his tax collection duties if he was provided with the

accommodations requested but does not address Defendants’ argument that

attendance at work is itself an essential job function. See ECF No. 65-1 at 18–21.

      A “qualified individual” is an individual who can “perform the essential

functions of the employment position,” with or without reasonable

accommodations. 42 U.S.C. § 12111(8). “Essential functions are “fundamental

job duties.” 29 C.F.R. § 1630.2(n)(1). Essential functions do not include “the

                                         13
marginal functions of the position.” Id. The employment protections of the ADA

only apply to disabled persons who can perform the essential job functions with or

without reasonable accommodations. See Bates, 511 F.3d at 989. Courts have

acknowledged that “where performance requires attendance at the job, irregular

attendance compromises essential job functions.” Samper, 675 F.3d at 1237.

Indeed, it is a “rather common-sense idea . . . that if one is not able to be at work,

one cannot be a qualified individual.” Waggoner v. Olin Corp., 169 F.3d 481, 482

(7th Cir. 1999).

      Here, it is undisputed that Plaintiff failed to attend work from March 23 to

June 30, 2017 and failed to inform his employer of his absence. ECF No. 66 at 4 ¶

7. Even if Plaintiff could have performed his job duties remotely, and that

therefore on-site attendance was not mandatory, informing his employer of when

he was going to be missing from work is another “common-sense” essential job

requirement. Here, Plaintiff simply stopped working for over a month, during

which he failed to inform his employer of why he was missing work and how long

he would be gone. Even if Plaintiff had a medical basis to stay home from work,

communicating one’s absence from work to an employer is unquestionably a

fundamental job duty. Thus, because Plaintiff was unable to communicate his

absence to his employer for over a month and was on “no-show no call” status,

there is no dispute that Plaintiff was not able to perform an essential duty of his job


                                          14
and was not a qualified individual.

             iii.   Whether Defendants Discriminated Against Plaintiff

             The third element of ADA and Rehabilitation Act claims is that the

employer discriminated against the plaintiff on the basis of his or her disability.

Plaintiff’s Counts 1 and 2 allege that he was terminated on the basis of his

disability and Counts 3 through 10 allege that he was not provided with reasonable

accommodations. Defendants move for summary judgment on all of these claims

on the grounds that there is no material dispute that Defendants did not

discriminate against Plaintiff.

                    a.     Discriminatory Termination (Counts 1–2)

      Counts 1 and 2 of the Complaint allege that Defendants discriminated

against Plaintiff by terminating his employment because of his disability. ECF No.

36 ¶¶ 26, 30. “The ADA makes it unlawful to discharge a person . . . on account of

that disability.” O’Brien, 748 F. App’x at 723. Courts apply the same Title VII

burden-shifting analysis articulated in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973), to ADA cases. Id.; see also Garity v. APWU Nat’l Labor Org.,

828 F.3d 848, 858 & n.9 (9th Cir. 2016). Thus, once a defendant proffers a

legitimate non-discriminatory basis for the termination, the burden shifts to the

Plaintiff to show that the proffered basis was mere pretext. See Snead v. Metro.

Prop. & Cas. Ins. Co., 237 F.3d 1080, 1093 (9th Cir. 2001).


                                          15
      Here, Defendants offered sufficient evidence that they terminated Plaintiff’s

employment for a legitimate, non-discriminatory reason—that Plaintiff was on

“no-call no-show” status from March 23 to June 30, 2017, which constituted a

resignation under the collective bargaining agreement. See ECF No. 45-3 at 22–

24; ECF No. 46 ¶ 7; ECF No. 66 at 4 ¶ 7; ECF No. 46-19; ECF No. 46-5 at 79;

ECF No. 46-2 ¶¶ 16–17. Thus, it was Plaintiff’s burden to establish a reasonable

dispute over whether Defendants’ proffered basis was pretext, but Plaintiff has

failed to meet his burden.

      Plaintiff offers no evidence that his termination was based on his disability

rather than his admitted failure to inform his employer of his absence from March

23 to June 30. As evidence of pretext, Plaintiff argues that despite his termination

letter stating that Plaintiff had previously been on “no call, no show” status,

Plaintiff had never had any prior unexcused work absences. ECF No. 65-1 at 23.

But his termination letter, ECF No. 46-19, relies almost exclusively on his

admitted “no call, no show” status from May 23 to June 30. The termination letter

only briefly mentions that there were prior warnings, noting a prior incident on

October 20, 2016. Id. Even if Plaintiff is correct that this was the first time he was

ever absent from work without informing his employer, being absent for over a

month without providing notice is more than adequate justification for termination

and is indeed considered a “resignation” under the terms of his employment


                                          16
agreement. ECF No. 46-5 at 79. Moreover, Plaintiff’s allegation that HDT’s

phone system was “so unreliable” that he could not always call in is insufficient.

Even if the phone system was unreliable, Plaintiff’s failure to communicate his

medical leave to his employer is grounds for termination. For example, he could

have used email or the postal service to send his medical leave slips, which he was

able to do before and after his unexcused absence from March 23 to June 30. See

ECF Nos. 46-9, 46-10, 46-11.

      The Court therefore GRANTS Defendants’ Motion for Summary Judgment

on Counts 1 and 2.

                     b.   Reasonable Accommodations (Counts 3–10)

      The Complaint alleges that Defendants should have provided Plaintiff with

the following accommodations: leave of absence (Counts 3 and 4); use of

ergonomic keyboard and mouse (Counts 5 and 6); flex time (Counts 7 and 8); and

telecommuting (Counts 9 and 10). Defendants move for summary judgment on

these claims on the grounds that Defendants complied with the interactive process

for assessing accommodations and either provided Plaintiff with accommodations

or were not required to provide Plaintiff with the accommodations sought. See

ECF No. 45-3 at 14–17.

      Under the ADA, one form of discrimination occurs when an employer fails

to make “reasonable accommodations to the known physical or mental limitations”


                                         17
of a disabled employee. 42 U.S.C. § 12112(b)(5)(A). “Once an employer

becomes aware of the need for accommodation, that employer has a mandatory

obligation under the ADA to engage in an interactive process with the employee to

identify and implement appropriate reasonable accommodations.” Humphrey, 239

F.3d at 1137 (citing Barnett v. U.S. Air, 228 F.3d 1105, 1114 (9th Cir. 2000)). In

the context of providing accommodations, the ADA only requires employers to

provide disabled employees with “reasonable” accommodations, which are

“mechanisms to remove barriers” caused by the disability. Cripe v. City of San

Jose, 261 F.3d 877, 889 (9th Cir. 2001).

      An employee’s request for an accommodation triggers the interactive

process. Barnett, 228 F.3d at 1114 (judgment vacated on other grounds by U.S.

Air, Inc. v. Barnett, 535 U.S. 391 (2002)). The interactive process requires

employers and employees to cooperate in a good faith effort to find reasonable

accommodations. Employers should meet with the employee to find out more

information about the employee’s limitations, what the employee desires, and to

discuss possible accommodations. Id. at 1115. Summary judgment is not

warranted where there is a genuine dispute over whether the employer engaged in

the interactive process in good faith. Id. “[L]iability for failure to provide

reasonable accommodations ensues only where the employer bears responsibility

for the breakdown” and only when a reasonable accommodation would have been


                                           18
possible. Id. (quoting Beck v. Univ. of Wis. Bd. of Regents, 75 F.3d 1130, 1135-37

(7th Cir. 1996).

      Not only has Plaintiff submitted no evidence that HDT failed to engage in

the interactive process in good faith, but Plaintiff admitted that HDT engaged in

the interactive process. ECF No. 66 at 5 ¶ 13. Defendants cite to several letters

they sent to Plaintiff which document HDT’s good faith efforts to meet with

Plaintiff to arrive at reasonable accommodations. See ECF No. 45-3 at 15–16.

Plaintiff does not dispute the accuracy of this evidence, nor does Plaintiff offer any

evidence otherwise. When Plaintiff requested an “ergonomic keyboard and chair”

on August 22, 2016, ECF No. 66-1 ¶ 19, HDT asked him to fill out a form

outlining his request in writing. ECF No. 46-1 ¶ 25. This is consistent with the

interactive process to engage in a discussion and find out more information from

Plaintiff about his limitations and proposed accommodation. See Barnett, 228 F.3d

at 1114–15 (“Both sides must communicate directly, exchange essential

information and neither side can delay or obstruct the process.”).

      Plaintiff’s written request, however, did not seek ergonomic office

equipment, but rather a private office space “away from work area distractions

including auditory, visual, and smell distractions.” ECF No. 46-30 at 2.

Nonetheless, HDT continued to engage in the interactive process by informing

Plaintiff that although a separate office space free of “distractions” was not


                                          19
medically related to his elbow tendonitis, they would continue to examine possible

“ergonomic corrections” and how to “limit[] repetitive movements,” and would

continue to communicate with Plaintiff about other possible accommodations. Id.

at 3. HDT sought additional input from Plaintiff’s medical provider, ECF No. 46-

31, and in January of 2017, HDT scheduled an office review and meeting with

Plaintiff to discuss possible ergonomic accommodations or ways to limit repetitive

motions. ECF No. 46-34. During the office review, HDT noted that Plaintiff

continued to complain about noise distractions and cold temperatures but declined

to move to a cubicle in what might be a quieter and possibly warmer location,

instead maintaining that he needed a separate office. ECF No. 46-35 at 2.

      Moreover, Plaintiff has not submitted any evidence of his own good-faith

efforts to engage in the interactive process. As the person suffering from elbow

tendonitis, Plaintiff possessed the knowledge of what job-related limitations he

had. But nothing in the record shows that he ever discussed these limitations with

Defendants. Indeed, there is no evidence that Plaintiff’s job performance suffered

or that he was unable to perform any portions of his job. Without ever apprising

Defendants of what specific limitations he had when performing his work, it is

unclear how Defendants could have created reasonable accommodations for him.

      Further, the specific accommodations that Plaintiff alleges HDT failed to

provide him were either provided to Plaintiff or were not reasonable. First,


                                         20
Plaintiff asserts that HDT failed to provide him with a leave of absence. ECF No.

36 at 11. However, Defendants did provide Plaintiff with leave during the period

he was on temporary disability status through his workers’ compensation claim.

ECF No. 46 ¶¶ 5, 6; ECF No. 66 at 5 ¶¶ 5, 6. Plaintiff does not dispute that HDT

allowed Plaintiff to miss work when he provided a medical note as required by the

collective bargaining agreement. ECF No. 46-5 at 78 (allowing for recuperation

from “physical or mental illnesses”). Plaintiff has also failed to offer any evidence

that he requested and was denied a leave of absence.

      Second, Plaintiff asserts that Defendants failed to provide Plaintiff with an

ergonomic keyboard as an accommodation. ECF No. 36 at 12. But Plaintiff

submitted no evidence of any specific ergonomic changes to his keyboard that

would have helped, and Plaintiff’s own medical provider stated that once Plaintiff

was back from his medical leave, he would be able to return to work with “no

limitations.” ECF No. 46-11. And as discussed above, HDT engaged in the

interactive process to determine what specific ergonomic modifications could be

made to accommodate Plaintiff’s condition.

      Third, Plaintiff asserts that Defendants failed to provide Plaintiff with “flex

time.” Id. at 13. But Plaintiff never requested flex time as an accommodation and

did not offer any indication to HDT that flex time could have accommodated

Plaintiff’s elbow tendonitis. And in any event, there is no evidence that flex time


                                         21
would have been a reasonable accommodation for Plaintiff’s elbow tendonitis. C.f.

Rayburn v. City of Phoenix Hous. Dep’t, No. 06-CV-1590-PHX-SRB, 2008 U.S.

Dist. LEXIS 123675, at *20, 2008 WL 8871872, at *6 (D. Ariz. April 29, 2008)

(“Simply being disabled does not entitle one to an accommodation that bears

absolutely no relation to one’s disabilities.”). Just as with the ergonomic keyboard

request, HDT engaged in the interactive process, and Plaintiff only responded to

HDT with a request for a separate office space due to distractions. ECF No. 46-30.

      Lastly, Plaintiff asserts that Defendants failed to provide Plaintiff with

telecommuting as a reasonable accommodation. ECF No. 36 at 13. Defendants

respond that the nature of Plaintiff’s work with sensitive taxpayer information

required Plaintiff to work at the office. See ECF No. 46-1 ¶ 27.

      Plaintiff points to “section 4.7 of IRS regulation 1075,” which Plaintiff

alleges “specifically allows handlers of Federal Taxpayer [I]nformation (“FTI”) to

telework from home.” ECF No. 65-1 at 20 (citing to ECF No. 66 at Ex. F). But

Plaintiff’s one-page exhibit actually states that “[i]f the confidentiality of FTI can

be adequately protected, telework sites, such as employee’s homes . . . can be

used.” ECF No. 66 at Ex. F (emphasis added). The regulations also require that

all of the regular security requirements apply equally to telework cites. Id. Thus,

the IRS regulations do not contradict Defendants’ assertion that it could not allow

Plaintiff to telecommute for security reasons, and Plaintiff has submitted no other


                                          22
evidence that teleworking was possible. Moreover, Plaintiff’s pleadings state that

the reason why telecommuting was necessary was because he has ergonomic office

equipment at home. ECF No. 65-1 at 19. Ironically, however, as discussed above,

when Defendants asked Plaintiff about reasonable ergonomic accommodations,

Plaintiff only requested a separate office space free from distractions and did not

inform Defendants of the type of ergonomic equipment he had at home.

      Thus, the Court concludes that summary judgment is warranted on

Plaintiff’s ADA accommodation claims, because: (1) Plaintiff was responsible for

the breakdown in the interactive process, (2) Defendants provided leave of

absences to Plaintiff, and (3) the requested accommodations were not reasonable as

there is no evidence they would have accommodated his elbow tendonitis.

      The Court therefore GRANTS Defendants’ Summary Judgment Motion on

Plaintiff’s claims that HDT failed to provide him with reasonable accommodations,

asserted in Counts 3 through 10.

      C.     Plaintiff’s Racial Discrimination Claims (Counts 12–13)

      Plaintiff asserts that Defendants discriminated against him on the basis of his

race and sex under both Title VII of the Civil Rights Act, as well as Hawai‘i’s

corresponding statute barring employment discrimination. ECF No. 36 at 15–16.

             i.    Title VII (Count 12)

      Under Title VII of the Civil Rights Act, it is unlawful for an employer to


                                         23
“discharge any individual, or otherwise to discriminate against any individual . . .

because of such individual’s race, color, [or] . . . sex.” 42 U.S.C. § 2000e-2(a)(1).

Under the McDonnell Douglas framework, to make out a discrimination claim,

Plaintiff must demonstrate that (1) he belongs to a protected class; (2) he was

qualified for the position; (3) he suffered an adverse employment action; and (4)

similarly situated individuals outside the protected class were treated more

favorably. Hawn v. Exec. Jet Mgmt., 615 F.3d 1151, 1156 (9th Cir. 2010).

Alternatively, a Plaintiff “may simply produce direct or circumstantial evidence

demonstrating that a discriminatory reason more likely than not motived the [the

defendant].” McGinest v. GTE Serv. Corp., 360 F.3d 1103, 1122 (9th Cir. 2004).

Once a plaintiff meets his prima facie case, the burden shifts to the defendant to

produce a legitimate non-discriminatory reason for the adverse employment action.

Id. at 1123. If the defendant does so, the burden returns to Plaintiff to “produce

some evidence suggesting that [the defendant’s] [adverse action] was due in part or

whole to discriminatory intent,” id., or submit evidence that the proffered reason

was mere pretext. Farrier v. City of Mesa, 384 F. App’x 683, 684 (9th Cir. 2010).

      The parties do not dispute the first three elements. Only the fourth element

is at issue here. Plaintiff contends in his Complaint that HDT treated one of his

Asian female coworkers more favorably by providing her with a parking spot

accommodation and not firing her when she had medical absences. ECF No. 36 at


                                         24
15. Defendants argue that the alleged co-worker was not similarly situated because

she had never been warned for failing to show up to work without an excuse,

submitted timely medical certificates to support her request for a closer parking

space, and had a different disability than Plaintiff. Plaintiff does not address this

argument, see ECF No. 65-1 at 13–23, and so the Court cannot guess as to what

Plaintiff’s response might be. Even assuming, however, that Plaintiff has met his

prima facie case of discrimination, Defendants proffered a legitimate non-

discriminatory reason for terminating Plaintiff. As discussed above in the ADA

context, Defendants produced ample evidence that they terminated Plaintiff

because he did not show up to work from May 23 to June 30, 2017 and did not

communicate his medical absence in any way to Defendants. ECF No. 45-3 at 23;

ECF No. 46-19.

      Similar to his ADA claim, Plaintiff produced no evidence of discriminatory

intent, nor any evidence that Defendants’ proffered basis for termination was

pretextual. There is nothing in the record that would provide a reasonable dispute

as to whether Defendants terminated Plaintiff on the basis of his race or sex, nor

anything to warrant a dispute as to whether the proffered basis was pretextual.

      Lastly, Defendants argue that the Department of Human Resources cannot

be liable for Plaintiff’s Title VII claim because the Department of Human

resources was not Plaintiff’s employer. During the hearing, Plaintiff agreed that he


                                          25
had no employment relationship with the Department of Human Resources. Title

VII only applies to Plaintiff’s employer. See 42 U.S.C. § 2000e-2(a); Morgan v.

Safeway Stores, Inc., 884 F.2d 1211, 1213–14 (9th Cir. 1989). This is an

additional basis to grant Summary Judgment as to the Department of Human

Resources.

      For all the above reasons, summary judgment is GRANTED as to Count 12.

             ii.    HRS § 378-2(a)(3) (Count 13)

      Plaintiff also brings a claim for unlawful discrimination under Hawai‘i’s

employment discrimination law, alleging that the individual defendants aided and

abetted each other in committing discriminatory acts against him. ECF No. 36 ¶

57. Hawai‘i’s employment discrimination law is analogous to Title VII, and the

Hawai‘i Supreme Court has adopted the McDonnell Douglas burden shifting

analysis described above. See Schefke v. Reliable Collection Agency, Ltd., 32 P.3d

52, 69–70 (Haw. 2001).

      Here, just as with the Title VII claims, Defendants assert a legitimate non-

discriminatory motive for terminating Plaintiff’s employment, and Plaintiff has not

proffered any evidence otherwise. Indeed, other than the allegations in the

Complaint, the record is devoid of any evidence that the individual defendants

“engaged in acts [or] omissions to discredit [P]laintiff’s disability, deny Plaintiff

accommodations, and terminate Plaintiff’s employment.” ECF No. 36 ¶ 58. For


                                          26
example, in the Complaint, Plaintiff asserts that Defendant Layosa-Bonilla “began

refusing to approve related medical leave forms that were submitted by Plaintiff,”

and that several of the employees “exhibit[ed] disdain for Plaintiff’s disability.”

Id. But Plaintiff did not submit any evidence to support these allegations, even in

his own declaration. See ECF No. 66 at 2–7. Indeed, Plaintiff has not addressed

this claim at all in his Opposition, ECF No. 65-1, and therefore concedes the claim.

Shakur v. Schriro, 514 F.3d 878, 892 (9th Cir. 2008) (“We have previously held

that a plaintiff has ‘abandoned . . . claims by not raising them in opposition to [the

defendant’s] motion for summary judgment.’” (quoting Jenkins v. Cty. of

Riverside, 398 F.3d 1093, 1095 n.4 (9th Cir. 2008))).

      Plaintiff argues in his Motion for Partial Summary Judgment on Count 13,

that Defendants are liable under the ADA and Rehabilitation Acts for requiring

Plaintiff to submit to an improper medical examination. ECF No. 65-1 at 8–12.

But Count 13 alleges only a violation of HRS 378-2(3), and only against individual

Defendants. The ADA and Rehabilitation Act do not impose liability on individual

defendants, see Walsh v. Nev. Dep’t of Human Res., 471 F.3d 1033, 1038 (9th Cir.

2006); Garcia v. S.U.N.Y. Health Sci. Ctr. of Brooklyn, 280 F.3d 98, 107 (2d Cir.

2001); thus, to the extent Plaintiff’s Count 13 alleges an ADA or Rehabilitation

Act violation, that claim is barred. ECF No. 36 at 16.

      Even under HRS 378-2(3), Plaintiff has not presented any evidence that the


                                          27
individual Defendants’ request for a medical evaluation had any discriminatory

animus. And the individual defendants could properly seek a medical examination

of Plaintiff under the workers’ compensation statute. See HRS 386-79.

      For all of these reasons, the Court GRANTS Defendants’ Motion for

Summary Judgment on Count 13.

      D.     Plaintiff’s Due Process Claims (Counts 14–15)

      Plaintiff asserts two causes of action under 42 U.S.C. § 1983, alleging both

procedural and substantive due process violations. Plaintiff’s procedural and

substantive due process claims are distinct claims asserting different grounds for

relief. Plaintiff’s procedural due process claim alleges that Defendant Janice

Nishimoto terminated Plaintiff’s workers’ compensation benefits “without any

hearing or chance to respond.” ECF No. 36 at 19. Plaintiff’s substantive due

process claim alleges that Defendants Zielinski, Dumarna, Mori-Kilbey, Layosa-

Bonilla, Nishimoto, Wada, and Tsuda all violated Plaintiff’s substantive due

process rights when they (1) terminated Plaintiff based on an “arbitrary and

capricious” interpretation of his employment agreement, (2) failed to investigate

Plaintiff’s injury; and (3) failed to address Plaintiff’s concern that air vents “had

caused and was contributing to [Plaintiff’s] injury.” ECF No. 36 at 20.

      Defendants’ Motion for Summary Judgment does not distinguish between

Plaintiff’s procedural and substantive due process claims, instead asserting the


                                          28
same five conclusory arguments for both. The Court addresses separately

Plaintiff’s discrete procedural and substantive due process claims.

             i.     Procedural Due Process (Count 14)

      Plaintiff asserts a procedural due process violation against Defendant Janice

Nishimoto in her individual capacity for allegedly terminating his workers’

compensation benefits without a hearing or opportunity to respond. ECF No. 36 ¶

67. Defendants appear to argue primarily that summary judgment should be

granted on the procedural due process claim because the workers’ compensation

system provides adequate process to challenge any denial, and therefore no

procedural due process violation occurred. See ECF No. 45-3 at 27. Plaintiff does

not respond to this argument. Moreover, Plaintiff does not challenge the

procedures and processes afforded by the workers’ compensation statute: rather, he

challenges only Defendant Janice Nishimoto’s denial of his workers’ compensation

benefits without an additional hearing outside of the workers’ compensation

framework.

      To state a procedural due process claim, Plaintiff must allege “(1) a liberty

or property interest protected by the Constitution; (2) a deprivation of the interest

by the government; [and] (3) lack of process.” Wright v. Riveland, 219 F.3d 905,

913 (9th Cir. 2000) (quoting Portman v. Cty of Santa Clara, 995 F.2d 898, 904

(9th Cir. 1993)). Plaintiff asserts that, contrary to a DLIR decision that awarded


                                          29
Plaintiff compensation and indicated that his benefits would not terminate until the

director determined otherwise, ECF No. 46-7 at 3, Defendant Nishimoto

terminated Plaintiff’s compensation benefits because he did not provide medical

slips showing that he was still injured.

      Defendants do not dispute the first two elements. They argue only that the

workers’ compensation statute provided adequate process. Courts have generally

held that workers’ compensation statutes that provide hearings and appeals are

adequate process, and Plaintiff does not challenge the procedures afforded by

Hawai‘i’s workers’ compensation statute. See, e.g., Benavidez v. Dep't of Labor,

130 F. App'x 878, 879 (9th Cir. 2005); Rumph v. State Workmen’s Ins. Fund, 964

F.Supp. 180, 188 (E.D. Pa. 1997); Tomasello v. North Arkansas Wholesale, Inc.,

No. CV 06-2078-PHX-JAT, 2007 U.S. Dist. LEXIS 53386, at *9–11, 2007 WL

2126498, at *3–4 (D. Ariz. July 23, 2007).

      Indeed, Hawai‘i’s workers’ compensation system provides for such hearings

and appeals, HRS § 386-86; HRS § 386-87, and requires that an employee provide

interim medical reports “to verify the claimant’s current diagnosis and prognosis.”

HRS § 386-96. Defendant Nishimoto’s letter to Plaintiff informed him that the

Department of Human Resources Development would not approve his workers’

compensation benefits beginning on April 11, 2017, because he failed to provide a

proper medical examination slip beyond that date. See ECF No. 40-3. Thereafter,


                                           30
on July 19, 2017, DLIR held a third hearing regarding Plaintiff’s worker’s

compensation benefits which Plaintiff attended. ECF No. 46-8. Plaintiff appealed

that decision, and the appeal is currently pending. ECF No. 50 ¶ 4; ECF No. 50-5.

Plaintiff does not dispute that his current appeal concerns whether he is entitled to

worker’s compensation benefits from March to July, 2017—the very time period

Plaintiff alleges he was wrongfully denied benefits by Defendant Nishimoto.

Thus, Plaintiff is utilizing the procedures available in the workers’ compensation

system to challenge the termination of his benefits, ECF No. 50-5, and has been

afforded adequate process.

      For these reasons, the Court GRANTS summary judgment on Count 14.

             ii.    Substantive Due Process (Count 15)

      Plaintiff also asserts that certain Defendants in their individual capacities

violated Plaintiff’s substantive due process rights when they (1) terminated his

employment under an arbitrary and capricious interpretation of the collective

bargaining agreement’s leave policy; (2) failed to adequately investigate his

medical condition; and (3) failed to adequately address his concerns over the

office’s air vents. ECF No. 36 ¶¶ 70, 71, 72.

      “The substantive component of the Due Process Clause forbids the

government from depriving a person of life, liberty, or property in such a way

that . . . interferes with rights implicit in the concept of ordered liberty.” Engquist


                                           31
v. Oregon Dep't of Agric., 478 F.3d 985, 996 (9th Cir. 2007) (citing Squaw Valley

Dev. Co. v. Goldberg, 375 F.3d 936, 948 (9th Cir. 2007)). Thus, a threshold matter

in a substantive due process claim is the showing of a liberty or property interest

protected by the Constitution. And “most courts have rejected the claim that

substantive due process protects the right to particular public employment

position.” Id. at 996–97. Even “tenured public employment is a wholly state-

created contract right; it bears little resemblance to other rights and property

interests that have been deemed fundamental under the Constitution.” Nicholas v.

Penn. State Univ., 227 F.3d 133, 143 (3rd Cir. 2000). Moreover, even the Circuits

that have applied a substantive due process right to public employment generally

require a plaintiff to show that the termination “is so arbitrary and capricious as to

be irrational.” See Harrington v. Harris, 118 F.3d 359, 368 (5th Cir. 1997).

      Defendants move for summary judgment on Plaintiff’s substantive due

process claim on the same grounds that they move for summary judgment on his

procedural due process grounds. But Defendants’ five conclusory arguments do

not apply to Plaintiff’s substantive due process claim. First, Defendants contend

that they did not discriminate on the basis of race, ECF No. 45-3 at 26, despite the

fact that Plaintiff’s substantive due process claim does not allege he was

terminated based on his race. See ECF No. 36 at 19–20. Second, Defendants

argue that the Eleventh Amendment bars the claim “to the extent . . . [it] seeks


                                          32
money damages against the State or individual Defendants in their official

capacities,” because “a state is immune from certain actions.” ECF No. 45-3 at 26.

Because Plaintiff asserts his substantive due process claim against specific

Defendants in their “individual capacities,” the Eleventh Amendment is not

implicated. ECF No. 36 at 19. Third, Defendants argue that Plaintiff has no

constitutional rights with respect to workers’ compensation payments. See ECF

No. 45-3 at 27. But Plaintiff does not a allege a substantive due process claim

based on a denial of workers’ compensation. See ECF No. 36 at 19–20. Fourth,

Defendants argue that Plaintiff was discharged pursuant to the terms of his

employment agreement. See ECF No. 45-3 at 27. But Plaintiff’s substantive due

process claim alleges that the Defendants interpreted that agreement arbitrarily and

capriciously. See ECF No. 36 ¶ 70. Fifth, Defendants argue that Plaintiff was

given adequate procedure in the form of pre-termination and post-termination

hearings. See ECF No. 45-3 at 26–27. But Plaintiff’s substantive due process

claim is not based on receiving inadequate process. See ECF No. 36 at 19–20.

Defendants’ arguments are conclusory assertions lacking in analysis and do

nothing to address Plaintiff’s substantive due process claim. Although the Court

may grant summary judgment for reasons not raised by the parties, Fed. R. Civ. P.

56(f), the Court must provide adequate notice and an opportunity to oppose. Norse

v. City of Santa Cruz, 629 F.3d 966, 971–72 (9th Cir. 2010).


                                         33
      Thus, the Court orders the parties to provide supplemental briefing on (1)

what life, liberty or property interest Plaintiff alleges the Defendants deprived him

of; (2) whether the alleged life, liberty or property interest is protected by the

Substantive Due Process Clause; and (3) whether there is a dispute of fact over

whether Defendants’ termination of Plaintiff was arbitrary and capricious.

Defendant is required to file a brief on these issues by July 3, 2019; Plaintiff’s

Opposition is due on July 12, 2019; and Defendant may file a reply by July 19,

2019. The briefs may be no more than 10 pages in length; Defendant’s reply may

be no more than 5 pages in length.

      E.     Plaintiff’s Remaining Claims (Counts 11, 16–20)

             i.     Subject Matter Jurisdiction

      Defendants move for summary judgment on the remaining claims solely on

the grounds that Plaintiff has not yet concluded his grievance remedies under the

collective bargaining agreement. ECF No. 45-3 at 29–30. Defendants allege, and

Plaintiff does not dispute, that Plaintiff submitted a grievance over his discharge

and arbitration is currently pending. Id. Defendants cite to several cases which all

stand for the proposition that a court cannot hear a claim for breach of a collective

bargaining agreement until the grievance procedures of the agreement are

exhausted. See, e.g., Carr v. Pac. Maritime Ass’n, 904 F.2d 1313, 1317 (9th Cir.

1990) (“As a general rule, members of a collective bargaining unit must first


                                           34
exhaust contractual grievance procedures before bringing an action for breach of

the collective bargaining agreement.”). Although there are some exceptions to this

rule, Plaintiff does not offer any, ECF No. 65-1 at 13–23, and does not dispute that

an arbitration—one of the grievance procedures in the collective bargaining

agreement—is still ongoing.

      Thus, Defendants contend that the court lacks subject matter jurisdiction at

this time to hear Plaintiff’s “breach of [collective bargaining agreement] claims,”

because Plaintiff has not yet exhausted the specified grievance procedures. ECF

No. 45-3 at 29; ECF No. 45-24, ECF No. 45-25, ECF No. 45-26. Although

Defendants contend that Counts 11, 16, 17, 18, 19, and 20 all allege a breach of the

collective bargaining agreement, the Court is not persuaded. It is true that Counts

16 and 18 amount to breach of contract claims, alleging that Defendants failed to

pay Plaintiff under the terms of the collective bargaining agreement. See ECF No.

36 at 20, 23. But the remaining claims do not. Count 11 is a claim for termination

against public policy under HRS § 76-46. Similarly, Count 17 is a claim for

unpaid minimum wages under the Fair Labor Standards Act and under the

corresponding Hawai‘i statutory requirements. See Biggs v. Wilson, 1 F.3d 1537

(9th Cir. 1993) (discussing Fair Labor Standards Act claim for nonpayment of

wages); HRS § 78-17. Count 19 alleges the tort of bad faith against certain

individual Defendants for failing to properly investigate his workers’ compensation


                                         35
claims, and Count 20 alleges that those Defendants interfered with his employment

relationship. Thus, Counts 11, 17, 19, and 20 are not claims for a breach of the

collective bargaining agreement. Counts 16 and 18 are breach of the collective

bargaining agreement claims and there is no dispute that Plaintiff has not

exhausted the grievance procedures in the collective bargaining agreement.

      Accordingly, Defendants’ Motion for Summary Judgment on their

exhaustion defense is GRANTED as to Counts 16 and 18. The Court DENIES

Defendants’ Motion on Counts 11, 17, 19, 20.

             ii.   Supplemental Jurisdiction

      Defendants also argue that “if the Court dismisses the federal law claims, the

Court should also decline to address the State law tort claims.” ECF No. 45-3 at

30. However, as discussed above, Count 17 contains a federal claim that still

remains. Thus, the Court does not decline to exercise supplemental jurisdiction

because the Court has not “dismissed all claims over which it has original

jurisdiction.” ECF No. 45-3 at 30; 28 U.S.C. § 1367(c).

      F.     Plaintiff’s Motions for Summary Judgment

      Plaintiff moves for summary judgment on Counts 13, 14, and 18. As

discussed above, however, the Court GRANTS Defendants’ Motion for Summary

Judgment on Counts 13, 14, and 18. Thus, the Court DENIES Plaintiff’s motions

for partial summary judgment.


                                         36
                              IV.    CONCLUSION

      For the reasons set forth above the Court GRANTS Defendants’ Motion for

Summary Judgment on Counts 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 13, 14, 16 and 18.

The Court DENIES Defendants’ Motion on Counts 11, 17, 19, 20. Finally, the

Court ORDERS Supplemental briefing on Count 15 as outlined in this Order.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, June 20, 2019.




Civil No. 18-00284 JAO-RT – Cooper v. Haw. Dep’t Tax - ORDER GRANTING IN PART AND
DENYING IN PART DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND DENYING
PLAINTIFF’S CROSS-MOTIONS FOR PARTIAL SUMMARY JUDGMENT




                                         37
